Title: To George Washington from George William Fairfax, 25 May 1779
From: Fairfax, George William
To: Washington, George



Dear Sir
Bath [England] May 25th 1779.

On the other side is a Copy of a Letter, that Genl Burgoyne was so obliging, as to undertake should be forwarded to you, Since which many things have happened, except that of another favourable opportunity of Addressing you untill now. My Nephew Billy Lee having quited all his Schools a year and a half ago, and being so nearly of Age, I really think it necessary for him to Fix to something, and no where so proper as his Native Country, and upon his own Estate, and we have availed ourselves of a very Friendly offer of a Gentn that is returning to the Island of Maderia, under a strong Convoy to take Mr Lee with, and to be at his House untill a favourable opportunity offers to some Port in America, which our friend says frequently happens, and not unlikely to Virginia, but in Case Sir it should be to the Northward, or near where you may be, I have taken the Liberty of desiring him to wait upon you, and to beg your kind advice how to pursue his journey thither. One of the informations that I have had since writing to you last, Is that our State has not carried things quite so far against Absentees, as that of Carolina, having only Pass’d an Act for Sequestring British Property, and to put the Lands, Slaves, & Crops of all Absentees into the hands of Commissioners, who are empowerd to direct, by Agents, Stewards, or Overseers, the Management of such Estates, and to provide out of the Crops, and Profits, for the maintenance, charges, and Taxes thereof in the 1st instance, and the residue to be carried into the Loan Office, subject to the future direction of the Legislature, So that my good Friend, it may be needless, (if not done before) to give you the trouble of making out a deputation in my behalf, as the State has taken the management of those Estates, intirely in their own hand to prevent remittances, & Strength[en] their Enemies hands Consequently I see very little, if any prospect of getting any assistance from mine, and shall chearfully Acquiesce, as I find the impossibility of draughing a line. Was any to be excused, I flatter myself that I should stand amoung the foremost, as it’s well known, that I was not a Fugitive, but came away before the Commencements of the present troubles, to see after some Family affairs, and for the benefit of our healths. I was mush pleased to hear by an acquaintance of ours, who left Dumfries in Prince William, in June last, that most of our numerous Connections were then well, and that Belvoir was occupied by Mr Wagener, as it shews it was not so much out of repair, as I apprehended, but in case It should want any essential ones, I trust and hope the Commissioners will suffer it to be done out of the Profits of the Estate, for the benefit of some now residing in their State. Our united Comp⟨ts⟩ and best wishes attend you, good Lady, and all friends that may be in your circle. and am Dear Sir Your Most Obedient, and Affectionate humble Servt.
